


Exhibit 10.3




AMENDED AND RESTATED EMPLOYMENT AGREEMENT







THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) by and between
CornerWorld Corporation (“CornerWorld”, and, together with its subsidiaries and
affiliates, the “Company”) and Scott Beck (“Employee”), is effective as of July
28, 2011 (“Effective Date”).




RECITALS




WHEREAS, Employee is party to an employment agreement with CornerWorld dated
August 22, 2008 (the “Prior Agreement”), which will expire on August 21, 2011.  




WHEREAS, CornerWorld wishes to continue to employ Employee as its Chief
Executive Officer (“CEO”), and as the President and CEO of many of CornerWorld’s
subsidiaries and Employee wishes to be so employed; and




WHEREAS, this Agreement is being delivered to Employee and entered into by
CornerWorld pursuant to the July 28, 2011, resolution of the board of directors
of CornerWorld.




WHEREAS, the Company and Employee have amended this Agreement five times
subsequent to it being put into place on July 28, 2011, pursuant to resolutions
of the board of directors of CornerWorld.




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties covenant and agree as follows:




AGREEMENT




1.           Employment.  CornerWorld hereby employs Employee and Employee
hereby accepts employment with CornerWorld as its CEO.  Employee agrees to
perform the services specified herein upon the terms and conditions set forth in
this Agreement.  The initial term of this Agreement shall commence on July 28,
2011 through July 27, 2021 (the “Initial Term”).  Following the Initial Term,
the Employee and CornerWorld may elect to continue this Agreement on such terms
as the parties may agree.  By mutual agreement of the parties, the Prior
Agreement shall terminate effective as of immediately prior to the Effective
Date; provided, that, any payments due and payable to Employee under the terms
of the Prior Agreement as of the Effective Date shall be paid pursuant to the
terms of the Prior Agreement.




a.           Duties.  Employee shall be employed in the position of CEO of
CornerWorld, and as President and CEO of all of CornerWorld’s subsidiaries,
effective as of the date of execution of this Agreement.  Employee shall perform
his obligations hereunder diligently, faithfully and to the best of Employee’s
abilities.  Employee shall comply in all material respects with all policies and
procedures applicable to employees of CornerWorld generally and to Employee
specifically.  It is specifically acknowledged by both parties that Employee is
active in the private equity business and sits on boards of directors/members
and serves as an officer of other companies, including companies not affiliated
with CornerWorld.  Both parties recognize that Employee shall not be required to
devote 100% of his time to the business of the Company in connection with this
Agreement.




b.          Salary.  Effective November 1, 2013, Employee’s annual base salary
(“Base Salary”) shall become $18,000. During the term of this Agreement the Base
Salary shall increase by 5% from the prior year’s Base Salary effective as of
each anniversary of the Effective Date. Employee shall be paid on a semi-monthly
basis in accordance with the Company’s normal payroll practices. The Base Salary
shall not decrease at any time during the Initial Term of this Agreement.
Thereafter, any adjustments to Employee’s annual Base Salary shall be within the
sole discretion of the Board of Directors of CornerWorld.




- 1 -

--------------------------------------------------------------------------------




c.          Bonus.  In addition to the payment of the Base Salary amounts
referred to above, Employee will receive the following additional bonus
compensation:




(i)          Employee shall receive a cash bonus equal to 2.00% of the aggregate
value of any equity and/or debt financing transaction for the Company, payable
out of proceeds at closing of such equity and/or debt capital transaction.




(ii)         Employee shall receive a bonus equal to 3.50% of the Transaction
Value (as defined in (v) below) of any merger and/or acquisition by the Company,
payable at closing.  If the consideration for the merger and/or acquisition is a
combination of cash and stock, Employee will receive this bonus payment in both
cash and stock reflecting the split on a pro-rata basis equal to the
consideration received by the target company and, if applicable, its
shareholder(s), whether effected in a single transaction or a series of related
transactions in which the voting power of a counterparty is combined with or
transferred to the Company.




(iii)        Employee shall receive a warrant upon closing of any equity or debt
financing transaction.  CornerWorld will issue Employee a warrant to purchase
such number of shares of common stock of CornerWorld equal to 3.25% of the
aggregate number of shares of common stock purchased in and/or issuable upon
conversion of convertible securities issued in the equity or debt financing
transaction.  The warrant will have a term of nine (9) years following closing
and shall contain standard anti-dilution protection in Employee’s favor for
structural events such as stock splits, combinations or reorganizations.  Each
warrant shall have a strike price equal to (1) in the case of an equity
financing, the price per share of common stock paid by the investors in the
equity financing, or (2) in the case of a debt financing, the average closing
price for CornerWorld’s common stock for the five trading days preceding the
date of closing.  The warrants will include provisions for cashless exercise
(i.e., net issuance).  The shares underlying the warrant shall entitle the
holder to one-time “piggyback” registration rights on any CornerWorld
registration.




(iv)        Employee shall receive a warrant upon the closing of any merger
and/or acquisition transaction by the Company.  Upon the closing of a
transaction CornerWorld will issue to Employee a warrant to purchase such number
of shares of common stock equal to 3.25% of the Transaction Value (as defined in
(v) below).  The warrant will have a nine (9) year term and shall contain
standard anti-dilution protection in Employee’s favor for structural events such
as stock splits, combinations or reorganizations and shall have a strike price
equal to the average closing price for CornerWorld’s common stock for the five
trading days preceding the date of closing of the transaction. The warrants will
include provisions for cashless exercise (i.e., net issuance).  The shares
underlying the warrant shall entitle the holder to one-time “piggyback”
registration rights on any CornerWorld registration.




(v)         “Transaction Value” means the total value of all consideration
(including cash, securities or other property) paid or received, directly or
indirectly, in a transaction plus the amount of any debt (including capitalized
leases) and any other liabilities assumed in a transaction, and amounts payable
in connection with a transaction in respect of employment or consulting
agreements with the principals of the target company, to the extent not related
to the provision of ongoing employment or consulting services.  If the
Transaction takes the form of a recapitalization, “Transaction Value” will also
include the value of all shares of the acquired company retained by the Company.
 If any portion of Transaction Value is payable in the form of securities, the
value of such securities, for purposes of calculating our transaction fee, will
be determined based on the terms of the transaction agreement and may at the
Company’s election be paid in the form of such securities received by the
Company.  Fees on amounts paid into escrow will be payable upon the release of
such funds from escrow.  Fees relating to contingent payments other than
escrowed amounts will be paid to Employee contemporaneously with Company’s
actual receipt of such funds.




- 2 -

--------------------------------------------------------------------------------




(vi)        Employee shall receive an annual Performance cash bonus
compensation.  This Performance Bonus will be paid at the recommendation and
discretion of the Board of Directors or Compensation Committee of CornerWorld as
applicable and determined on the “Calculation Dates” as defined below.  Such
bonus shall be calculated as of April 30 of each year, commencing with April 30,
2012 (each a “Calculation Date”), and paid to Employee as follows:  50% of the
bonus amount shall be paid promptly following the Calculation Date, 25% of the
bonus amount shall be paid 6 months following the Calculation Date, and 25% of
the bonus amount shall be paid 12 months following the Calculation Date, in each
case with all applicable deductions made. The payment of each earned bonus
amount shall be made at the time of and in connection with the first payroll
payment made by the Company following each respective April 30 due date.  For
the avoidance of doubt, Employee shall receive the full bonus amount, payable as
set forth above, regardless of whether the Employee is terminated with or
without Cause following the applicable Calculation Date.  




(vii)       Upon a change in control event of CornerWorld (as defined in
Treasury Regulation § 1.409A-3(i)(5)), Employee shall be paid a one-time cash
bonus equal to the greater of (1) five percent (5%) of CornerWorld’s fair market
value as of the date of the change in control event, or (2) five million dollars
($5,000,000).  The amount shall be due and payable at the time of the change in
control event.  The Company may not terminate Employee or effectuate a sale,
transfer, hypothecate, spin off or other method available in order to avoid
paying this bonus.  




(viii)      Employee shall receive ten percent (10%) of (1) amounts paid or
payable to the Company, its successors and/or assigns, from any settlement of
the Company’s patent infringement claims on the Ranger Wireless U.S. Patent No.
5946623 (August 31, 1999) (the “Patent Infringement Claims”), whether as a
lump-sum, perpetual license and/or services licensing agreement, and (2) the net
revenue (defined as the per-service charge less the cost of delivery (excluding
any other charges, including overhead) of any subscription agreement between the
Company and any person in settlement of any Patent Infringement Claims.  The
Company shall pay these amounts to Employee as and when such amounts are
received by the Company.  Payments under this Section 1(c)(viii) shall be made
to Employee or, if applicable, his heirs and assigns, notwithstanding Employee’s
termination of employment with or without Cause and/or termination of this
Agreement, for the longer of twenty-one (21) years following Employee’s death
and the maximum duration permitted under Texas law.  For the avoidance of doubt
this Section 1(d)(viii) shall survive Employee’s termination of employment for
any reason and/or termination of this Agreement.




(ix)        For purposes of this Agreement, EBITDA shall mean earnings before
interest, taxes, depreciation and amortization and excluding any extraordinary
expenses not incurred in the ordinary course of CornerWorld’s business and which
are not part of CornerWorld’s historical operations (e.g., excluding all
transaction fees and similar fees and expenses or extraordinary fees not in the
course of normal operations.).




(x)         The terms of Employee’s bonus eligibility and measurement for the
bonus awards set forth above shall not change during the Initial Term without
express agreement of both parties stated in writing.  Thereafter, any
adjustments to Employee’s bonus entitlement, including Employee’s eligibility
for any bonus payments and/or programs and/or the measurement criteria for any
bonus is within the sole discretion of the Corporation.




d.           Benefits.  Employee shall be entitled to employee benefits and
other perquisites consistent with the Company’s policies in place from time to
time that are generally available to the employees of the Company.




e.           Reimbursement of Expenses.  The Company shall pay or reimburse
Employee for all reasonable travel, entertainment and other business expenses
actually incurred or paid by Employee in the performance of his duties hereunder
upon presentation of expense statements and/or such other supporting information
as the Company may reasonably require of Employee and in accordance with and
subject to the Company’s general procedures and policies. Such reimbursements
shall be made no later than the last day of the calendar year following the
calendar year in which such expenses were incurred.




f.            At-Will.  Employee’s employment with CornerWorld exists only at
the will of both the Company and Employee.  Either the Company or Employee may
terminate the employment relationship at any time for any reason, with or
without Cause, by the giving of verbal or written notice of termination.
  Nothing in this agreement shall be construed to alter Employee’s at-will
status in any way, to specify any term of employment or to otherwise interfere
with the at-will nature of Employee’s employment with the Company.




- 3 -

--------------------------------------------------------------------------------




2.           Termination.




a.           For purposes of this Agreement, “Cause” means (i) Employee’s
conviction for a felony (under Federal law or the law of the state or foreign
law in which such action occurred) committed against the Company; (ii) willful
and material disclosure of trade secrets or Confidential Information; (iii)
regularly reporting to work under the influence of alcohol or illegal drug which
renders Employee incapable of performing his material duties to the satisfaction
of the Company, or (iv) willful and material violation by Employee of the
confidentiality provisions of the Agreement.  




b.           For purposes of this Agreement, “Termination Date” is the date as
of which the Employee incurs a separation from service (within the meaning of
Internal Revenue Code (“Code”) section 409A) from the Company.  Any notice of
termination of the Employee’s employment given by the Employee or the Company
pursuant to the provisions of this Agreement shall specify the Termination Date.




3.           Obligations of Company on Termination.  Notwithstanding anything in
this Agreement to the contrary, the Company’s obligations on termination of
Employee’s employment shall be as described in this Section 3.




a.           Obligations of the Company in the Case of Termination by the
Company Without Cause, Death or Disability.  In the event that the Company
terminates Employee’s employment other than for Cause, the Company shall provide
Employee with the following:




(i)          Amount of Severance Payment.  Subject to the provisions of this
Section 3, in addition to any Base Salary and unreimbursed expenses accrued but
unpaid as of the Termination Date (which shall be paid in accordance with the
customary payroll practices of the Company), the Company shall pay Employee (the
“Severance Payment”) the following:




(A)         payment of the full amount of Base Salary for the days remaining of
the contract for the full ten (10) year period of the contract, paid in full on
the six-month anniversary of the Termination Date;




(B)         any bonus amount that would otherwise have been payable to Employee,
payable on the next date on which a bonus amount would have otherwise been
payable to Employee following the Termination Date, prorated through the
Termination Date;




(C)         grant Employee the option, for the thirty (30) days following the
Termination Date, to sell to the Company up to 100% of the Employee’s common
stock, stock options and warrants, at a per share price equal to the 10-day
average closing price of CornerWorld’s common stock for the ten (10) trading
days immediately preceding the date of Employee’s exercise of such option.




(D)         any vacation pay accrued but unpaid as of the Termination Date,
payable in a single lump sum payment on the Termination Date; and




(E)         the lump sum payment of five million dollars ($5,000,000) paid in
full on the six-month anniversary of the Termination Date.  




b.           Obligations of the Company in case of Termination for Cause or
Voluntary Resignation by Employee.  Upon termination of Employee’s employment
for Cause or Employee’s voluntary resignation, the Company shall have no payment
or other obligations hereunder to Employee, except for the payment of any Base
Salary, accrued but unpaid bonus amounts, benefits or unreimbursed expenses
accrued but unpaid as of the Termination Date.




- 4 -

--------------------------------------------------------------------------------




4.           Protection of Trade Secrets and Confidential Information.




a.           Confidential Information.  Employee understands and acknowledges
that, by virtue of Employee’s position, Employee will acquire and/or will have
access to knowledge of various confidential, trade secret and/or proprietary
information of the Company and/or its clients (all of which is hereinafter
referred to as “Confidential Information”).  By way of illustration only, and
not limitation, Confidential Information includes information regarding: (1)
marketing, advertising, public relations and/or promotional strategies,
programs, plans and methods; (2) pricing policies, methods and concepts, product
and services strategies, training programs, and methods of operation and other
business methods; (3) mailing lists and lists of and information relating to
current, former and prospective clients and accounts of the Company; (4) terms
of service contracts between the Company and its clients, accounts, vendors
and/or suppliers; (5) business plans, expansion plans, management policies and
other business policies and strategies; (6) business and sales forecasts, market
analyses, costs, sales and revenue reports, budgets, other financial data which
relates to the management and operation of the Company and its products and
services, and other analyses not publicly disclosed; (7) competitors; (8)
internally developed computer programs and software and specialized computer
programs and source code; (9) internal procedures, programs, reports and forms
of the Company; and (10) other confidential, trade secret and/or proprietary
information that allows the Company to compete successfully.  




b.           Employee’s Use and Disclosure of Confidential Information.  Except
in connection with and in furtherance of Employee’s work on the Company’s
behalf, Employee shall not, without the Company’s prior written consent, at any
time, directly or indirectly, use, disclose or otherwise communicate any
Confidential Information to any person or entity.




c.           Records Containing Confidential Information.  All documents or
other records (in whatever medium recorded) containing Confidential Information
(“Confidential Documents”) prepared by or provided to Employee are and shall
remain the sole property of CornerWorld and/or the Company.  Except with the
Company’s prior written consent, Employee shall not copy or use any Confidential
Document for any purpose not directly relating to Employee’s work on the
Company’s behalf, or use, disclose or sell any Confidential Document to any
person or entity other than the Company.  Upon the termination of Employee’s
employment relationship or association with the Company or upon the Company’s
request, Employee shall immediately deliver to the Company or its designee (and
shall not keep in Employee’s possession or deliver to anyone else) all
Confidential Documents and all other property belonging to the Company.  This
paragraph shall not bar Employee from complying with any subpoena or court
order, provided that Employee shall at the earliest practicable date provide a
copy of the subpoena or court order to the Company’s General Counsel.




d.           Ownership of Proprietary Property.  To the greatest extent
possible, any Work Product shall be deemed to be “work made for hire” (as
defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended) and owned
exclusively by the Company.  Employee hereby unconditionally and irrevocably
transfers and assigns to the Company all rights, title and interest Employee
currently has or in the future may have, by operation of law or otherwise, in or
to any Work Product, including, without limitation, all patents, copyrights,
trademarks, service marks and other intellectual property rights.  Employee
agrees to execute and deliver to the Company any transfers, assignments,
documents or other instruments which the Company may deem necessary or
appropriate to vest complete title and ownership of any Work Product, and all
rights therein, exclusively in the Company.




e.           Additional Acknowledgments of Employee.  Employee acknowledges that
a breach of any of the covenants contained in this Section 4 will cause
irreparable damage to the Company, the exact amount of which will be difficult
to ascertain, and that the remedies at law for any such breach will be
inadequate.  Accordingly, Employee agrees that if Employee breaches or threatens
to breach any covenant contained in this Section 4, in addition to any other
remedy that may be available at law or in equity, the Company shall be entitled
to specific performance and injunctive relief.




5.           Survival.  Employee’s obligations under this Agreement shall
survive the termination of Employee’s employment relationship or association
with the Company and shall thereafter be enforceable whether or not such
termination is later claimed or found to be wrongful or to constitute or result
in a breach of any contract or any other duty owed or claimed to be owed by the
Company to Employee.  




- 5 -

--------------------------------------------------------------------------------




6.           Notices.  Employee also agrees and acknowledges that the Company
has the right to independently contact any potential or actual future employer
of Employee to notify such employer of Employee’s obligations under Section 4 of
this Agreement and notify such actual or potential employer of the Company’s
understanding of the requirements of this Agreement and what steps, if any, the
Company intends to take to insure compliance with or enforcement of this
Agreement.




7.           Prior Disclosure.  Employee represents and warrants that he has not
used or disclosed any confidential information, trade secret, copyright or any
other intellectual property he may have obtained from Company prior to signing
this Agreement, in any way inconsistent with the provisions of this Agreement.




8.           Confidential Information of Prior Employers.  Employee will not
disclose or use during the period of his employment with the Company, any
proprietary or confidential information, trade secret, copyright or any other
intellectual property belonging to a previous employer or other third party
which Employee may have acquired because of employment with an employer other
than the Company or acquired from any other third party, whether such
information is in Employee’s memory or embodied in a writing or other physical
form.




9.           Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Agreement.




10.         Payment of Enforcement Costs.  The Company shall be responsible for
paying its own and the Employee’s attorneys fees, costs, and other expenses
pertaining to Employee’s efforts to enforce this Agreement or his rights
hereunder, regardless of whether any judgment or verdict is entered against the
Employee.  In addition, the Company shall promptly (and in no event later than
ten (10) days following its receipt from the Employee of written request
thereof) deposit $500,000 into an escrow account from which Employee may draw
upon to pay reasonable attorneys fees (including any reasonable retainer), costs
and other expenses pertaining to Employee’s efforts to enforce this Agreement.
 For the avoidance of doubt, this Section 10 shall survive termination or
judicial reformation of this Agreement, and shall continue in force
notwithstanding any judgment as to Employee’s likelihood of success.




11.         Escrow of Costs to Defend Against Legal Claims.  The Company shall
promptly (and in no event later than (10) days) following receipt of notice of a
claim filed against Employee seeking damages in excess of $50,000, the basis of
which claim arises in whole or in part from Employee’s actions or omissions in
his capacity as an employee, officer or director of the Company, deposit into
escrow $500,000 from which Employee may draw upon to pay reasonable attorneys
fees (including any reasonable retainer), costs and other expenses pertaining to
Employee’s efforts to defend against such claim.  Any amount remaining in escrow
following a settlement or final and non-appealable judgment of such claim shall
revert to the Company.  This Section 11 shall survive until the date that is
five (5) years following the last day of the statutory limitations period, if
any, applicable to such claim, notwithstanding Employee’s termination of
employment for any reason and/or termination of this Agreement.




12.         Complete Agreement. This Agreement constitutes the entire agreement
among the parties and supersedes all other prior agreements and understandings,
both written and oral, with respect to the subject matter hereof.




13.         Company Gross-Up Payment.  In the event that any payment, benefit or
distribution to or for the benefit of Employee (whether paid or payable or
distributed or distributed pursuant to the terms of this Agreement, but without
regard to any additional payments required under this Section 13) (the
“Payments”) is determined to be an “excess parachute payment” pursuant to Code
section 280G or any successor or substitute provision of the Code, with the
effect that Employee is liable for the payment of the excise tax described in
Code section 4999 or any successor or substitute provision of the Code (the
“Excise Tax”), then the Company shall pay to Employee an additional amount (the
“Gross-Up Amount”) such that the amount retained by Employee, after deduction of
any Excise Tax on the Payments, and any federal, state and local income and
employment taxes and Excise Tax on the Gross-Up Payment, shall be equal to the
Payments.  




- 6 -

--------------------------------------------------------------------------------




14.         Code Section 409A.  Notwithstanding any provision in this Agreement
to the contrary, this Agreement is intended to be exempt from or, in the
alternative, comply with Code section 409A and the interpretive guidance
thereunder, including the exceptions for short-term deferrals, separation pay
arrangements, reimbursements, and in-kind distributions.  It is intended that
this Agreement shall comply with the provisions of Code section 409A and the
treasury regulations relating thereto so as not to subject Employee to the
payment of interest and tax penalty which may be imposed under Code section
409A.  This Agreement shall be construed and interpreted in accordance with such
intent.  




15.         Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
each of which shall be deemed an original.




16.         Successors and Assigns; Assignment.  Employee expressly consents
that CornerWorld may assign the rights and benefits given to it in this
Agreement and this Agreement shall survive any sale of assets, merger,
consolidation, or other change in corporate structure.




17.         Choice of Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Texas, without giving
effect to any choice of law or conflict of law provision or rule that would
cause the application of the laws of any jurisdiction other than the State of
Texas.   The parties agree that all actions and proceedings relating to this
Agreement shall be litigated in Dallas County, Texas.   




18.         Amendment and Waiver. This Agreement may not be changed or amended
except in writing signed by the parties.  The waiver by any party of any breach
of any provision of this Agreement shall not be construed as a waiver of any
subsequent breach of such provision or the breach of any other provision
contained in this Agreement.




19.         Headings. The headings contained in this Agreement are inserted for
convenience only.  They do not constitute a part of this Agreement and in no way
define, limit or describe the intent of this Agreement or any provisions hereof.
 




20.         Construction. This Agreement shall not be construed against any
party by reason of the fact that the party may be responsible for the drafting
of this Agreement or any provision hereof.




21.         Knowledge of Rights and Duties.  Employee has carefully reviewed and
completely read all of the provisions of this Agreement and understands and has
been advised that he may consult with counsel of his choice for any explanation
of his rights, duties, obligations and responsibilities under this Agreement,
should Employee so desire.  Employee acknowledges that he/she enters into this
Agreement of his own free will.




[Signature Page Follows]




- 7 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Employee and CornerWorld have executed this Agreement
effective as of the day and year first above written.




CORNERWORLD CORPORATION




BOARD OF DIRECTORS




By:  /s/ Marc Blumberg

Marc Blumberg

Director







By:  /s/ Scott N. Beck

Scott N. Beck

An individual




- 8 -

--------------------------------------------------------------------------------